    Case: 1:19-cv-06585 Document #: 19 Filed: 06/23/20 Page 1 of 2 PageID #:109




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 SPRINGSTONE FINANCIAL, LLC,                    )
                                                )
                       Petitioner,              ) Case No. 19 C 6585
                                                )
        and                                     ) Hon. Jorge L. Alonso
                                                )
 CRYSTAL CLEAR DENTAL OF                        )
 TINLEY PARK, LTD. AND DR.                      )
 MICHAEL EGAN, DDS,                             )
                                                )
                       Respondents.             )
                                                )
                                                )

                                      NOTICE OF MOTION

       PLEASE TAKE NOTICE that, on July 20, 2020, at 9:30 AM, or as soon as counsel may

be heard, I shall appear before the Honorable Jorge L. Alonso, or any judge sitting in his stead, by

telephonic or whatever means directed by the Court, and shall present Petitioner Springstone

Financial, LLC’s Motion for Entry of Default Against Crystal Clear Dental of Tinley Park, Ltd.



Dated: June 23, 2020                                 Respectfully Submitted,

                                                     SPRINGSTONE FINANCIAL, LLC

                                                     By:     /s/ Andrew F. Merrick
                                                             One of its Attorneys

                                                     Andrew F. Merrick (ARDC # 6290213)
                                                     Alisa C. Finelli (ARDC # 6320607)
                                                     JENNER & BLOCK LLP
                                                     353 N. Clark Street
                                                     Chicago, Illinois 60654
                                                     (312) 840-7695




                                                 1
    Case: 1:19-cv-06585 Document #: 19 Filed: 06/23/20 Page 2 of 2 PageID #:110




                                CERTIFICATE OF SERVICE

       I, Andrew F. Merrick, an attorney, certify that on this June 23, 2020, I caused a copy of the

foregoing Notice of Motion to be served on Respondents Crystal Clear Dental of Tinley Park, Ltd.

and Dr. Michael Egan, DDS by mailing a copy to each address below.


Crystal Clear Dental of Tinley Park, Ltd.
16345 S. Harlem Ave., Suite 400
Tinley Park, IL 60477

Dr. Michael Egan, DDS
14437 S. 82nd Ave.
Orland Park, IL 60462-2903
and
16345 S. Harlem Ave., Suite 400
Tinley Park, IL 60477


                                                             __/s/ Andrew F. Merrick_______
                                                             Attorney for Plaintiff




                                                2
